                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEON BOND,

                   Plaintiff,
                                                    Case No. 20-cv-1536-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, she is not married, and she is responsible for supporting her 6-

year-old grandson. Dkt. No. 3 at 1. The plaintiff lists monthly income of $783

from SSI and $199 from FoodShare. Id. at 2. The plaintiff’s monthly expenses

total $1,359 ($784 rent, $350 other household expenses (food), $85 utilities,


                                          1

           Case 2:20-cv-01536-PP Filed 10/06/20 Page 1 of 3 Document 5
$75 laundry/household items, $65 cell phone). Id. at 2-3. The plaintiff does not

own a car or her home or any other property of value, and she has no cash on

hand or in a checking or savings account. Id. at 3-4. Given that the amount of

her monthly expenses exceeds her stated monthly income by $377, the court is

somewhat puzzled by how the plaintiff and her grandson are living. However,

the court is satisfied that the plaintiff has demonstrated she cannot pay the

$350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The complaint indicates that the Commissioner of Social Security denied

the plaintiff’s application for Supplemental Security Income for lack of

disability, that the plaintiff is disabled, and that the conclusions and findings

of fact by the Commissioner when denying benefits are not supported by

substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1. At

this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

                                          2

         Case 2:20-cv-01536-PP Filed 10/06/20 Page 2 of 3 Document 5
the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 6th day of October, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

         Case 2:20-cv-01536-PP Filed 10/06/20 Page 3 of 3 Document 5
